Citation Nr: 9906404	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for anterior cruciate 
ligament reconstruction, with chondromalacia patella and 
patellar tendonitis, right knee with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1990 to March 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1996 from the Northern 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent 
evaluation for anterior cruciate ligament reconstruction, 
with chondromalacia patella and patellar tendonitis, right 
knee with traumatic arthritis.


REMAND


The Board has a duty to assist the veteran in the development 
of facts pertinent to his or her claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that he is entitled to an increased 
evaluation for his service-connected right knee disorder.  He 
alleges that he has popping and instability of the knee, and 
indicates that he lost his job recently due to his knee 
problems.  

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  The veteran indicated that he desired a Board 
hearing in his VA Form 9, Substantive Appeal of December 
1997.  He also indicated that he desired a hearing before a 
hearing officer in this substantive appeal.  A hearing was 
held before a hearing officer at the RO in January 1998.  
There is no evidence of record to indicate that the veteran 
intended this hearing to take the place of a Board hearing, 
or that he otherwise desired to withdraw his request for a 
hearing before a member of the Board.

A written request for clarification of the veteran's hearing 
request was submitted to the veteran on November 2, 1998.  
This form gave the veteran the option of checking off either 
a statement indicating that he wanted a Travel Board hearing, 
a hearing in Washington DC or that he no longer wanted a 
hearing.  This form also stated that if the veteran did not 
respond in 30 days, the Board would assume that he still 
desires a Travel Board hearing, and would make arrangements 
to schedule one.  The record contains no correspondence from 
the veteran within 30 days of the November 2, 1998 
clarification date.  Thus, it is presumed that he desires a 
Travel Board hearing. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



